department of the treasury internal_revenue_service washington d c date number release date cc intl br1 plr-116607-99 uilc internal_revenue_service national_office field_service_advice memorandum for bobby scott industry director natural_resources large and midsize business attn rodney kobayashi territory manager from subject m grace fleeman assistant to the branch chief cc intl br1 notice of withdrawal of ruling_request of plr-116607-99 - in accordance with section b of revproc_2000_1 2000_1_irb_4 we are providing you with notification of a taxpayer withdrawal of a letter_ruling request on date corporation a withdrew its request for a private_letter_ruling after this office advised corporation a of its tentatively adverse position two rulings were requested on the transaction following is a brief discussion of the issues facts applicable law and the reasons for this office’s tentative adverse position corporation a’s request is attached field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of plr-116607-99 intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend corporation a corporation b corporation c plan trustee date date date issues a b for purposes of the u s -u k income_tax treaty treaty will the shareholder and recipient of certain cash dividends to be distributed with respect to american depositary shares adss held by the plan be the participants in the plan participants or the trust that holds the assets of the plan trust if the trust is the shareholder and recipient of the dividends and it elects benefits under the treaty will the taxes of the trust that are eligible for the foreign_tax_credit pass through to the participants under sec_901 of the internal_revenue_code plr-116607-99 conclusions a the trust not the participants will be the shareholder and recipient of the dividends b if the trust elects benefits under the treaty the taxes will not pass through to participants under sec_901 facts the esop program corporation a adopted the plan on date to provide its employees a source of retirement income from a combination of accumulated employee contributions corporation a contributions and investment returns corporation a has received a determination_letter stating that the plan is qualified under sec_401 the trust is exempt under sec_501 the plan includes an employee stock ownership program esop program that qualifies as an employee_stock_ownership_plan esop under sec_4975 as of the date of the ruling_request the esop program was invested primarily in company a stock as required by the plan under the plan if directed to do so by corporation a the trustee was required to distribute to each participant any and all dividends payable on the corporation a shares allocated to his or her esop program account and held on the dividend record_date corporation a had a standing order in place with the trustee to distribute all dividends on corporation a stock held in esop program accounts directly to the participants dividend distributions were required to be paid in cash no later than days after the end of the plan_year in which the dividends were received by the trust the distributions were reported to the participants on form 1099-div as taxable dividend distributions the merger on date corporation a signed an agreement and plan of merger with corporation b a corporation organized under the laws of england and wales and resident in the united kingdom for tax purposes corporation b subsequently announced its intention to establish a new holding_company for the corporation b group pursuant to a court-approved reorganization in the united kingdom accordingly on date the parties executed an amended and restated merger agreement under which corporation a was to become an indirect wholly-owned subsidiary of the new holding_company to be renamed corporation c and corporation c was to become a sister company to corporation a in the merger each share of corporation a common_stock was to be converted into the right to receive a specified number of adss representing ordinary shares of corporation c the adss were to be listed on the new york stock exchange plr-116607-99 each share of corporation a stock held by the trust was to be converted to adss after the merger was complete the participants’ esop program accounts were to hold adss the trust was to receive cash dividends with respect to the adss it held on behalf of the participants corporation a intended to authorize the trustee to distribute dividends_paid with respect to adss held in the participants’ esop program accounts directly to the participants in cash the treaty article of the treaty provides that in the case of dividends_paid by a corporation resident in the united kingdom to a u s resident portfolio shareholder the u s shareholder is entitled to a payment from the united kingdom in an amount equal to the imputation tax_credit to which an individual resident in the united kingdom would have been entitled had he received the dividend reduced by percent of the sum of the dividend and the tax_credit under article a iii of the treaty the gross amount of the tax_credit is treated as a dividend for united_states tax_credit purposes under article b the amount withheld is treated as a creditable tax imposed on the shareholder under its domestic law the united kingdom does not impose a withholding_tax on dividends_paid to nonresidents after the united kingdom repealed its advance_corporation_tax act and reduced the imputation credits available to u k shareholders effective date it was unclear whether and to what extent u s shareholders would continue to be eligible to claim a foreign_tax_credit under the treaty this uncertainty resulted because the amount permitted to be withheld from the tax_credit which is computed based on the sum of the dividend and the tax_credit completely eliminates the amount payable revproc_2000_13 2000_6_irb_1 date issued new rules and procedures for applying the treaty with respect to dividends_paid after date the revenue_procedure provides that a u s portfolio shareholder may invoke the provisions of article a of the treaty on the receipt of a dividend after date by filing a treaty-based return position disclosure form with its tax_return that shareholder will be treated as receiving an additional dividend equal to the gross amount of the tax_credit and as paying a withholding_tax in the same amount for which he may claim a foreign_tax_credit under sec_901 law and analysis a the trust not the participants will be the shareholder and recipient of the dividends and will be entitled to elect treaty benefits under subchapter_j sec_641 through chapter of the code amounts distributed to the beneficiaries of a_trust have the same character in the hands of the beneficiaries as in the hands of the trust code sec_652 sec_662 in other words subchapter_j trusts are conduit trusts however the provisions of subchapter_j do not apply to employee trusts subject_to subchapters d and f chapter of the code plr-116607-99 sec_1_641_a_-0 because the trust is subject_to subchapter_d the provisions of subchapter_j do not apply to the trust in contrast to subchapter_j trusts employee trusts are not conduit trusts amounts distributed to the beneficiaries of an employee_trust do not have the same character in the hands of the beneficiaries as in the hands of the trust 33_fedclaims_628 aff’d 91_f3d_170 cert_denied 519_us_1040 revrul_72_99 1972_1_cb_115 revrul_55_61 1955_1_cb_40 see also revrul_79_388 1979_2_cb_270 dividends_paid to an employee_trust become part of the trust assets and lose their identity as dividends there are certain special rules for dividends distributed by an esop to its participants sec_404 allows an employer that maintains an esop to take deductions for dividends distributed to participants in the esop with respect to employer_securities held by the esop if certain requirements are satisfied the esop is required to report any sec_404 dividend distributions to the recipients on form 1099-div and the recipients are required to report the distributions as dividends on their tax returns however for any other purpose the payments must be treated as plan distributions and not as investment_income announcement 1985_48_irb_40 therefore the dividends to be distributed to the participants with respect to the adss held by the trust must generally be treated as plan distributions and not as dividends for purposes of the treaty the trust is the resident_of_the_united_states to which the dividends with respect to the adss will be paid the trust therefore may elect to be treated as receiving an additional dividend and as paying a withholding_tax under article and article of the treaty because the participants will receive plan distributions from the trust not dividends they will not be entitled to elect treaty benefits b if the trust elects treaty benefits taxes on the dividends will not pass through to the participants under sec_901 no authorities specifically address the question of whether beneficiaries of employee trusts are entitled to claim under sec_901 a proportionate share of creditable taxes paid_by the trust it is clear in the case of subchapter_j trusts that sec_901 applies to treat the taxes paid_by the trust as paid_by the trust beneficiaries to the extent the trust’s income is passed through and taxable as if earned by the beneficiaries on the other hand to the extent the income is not passed through to the beneficiaries and is taxable to the trust the trust is allowed to claim the credit code sec_642 if the grantor or another person is treated as the owner of the trust and is required to take into account in computing his taxable_income and credits the items of income deductions and credits against tax of the trust that person is allowed to claim the credit code sec_671 plr-116607-99 as noted above employee trusts are not subject_to the rules of subchapter_j however the statutory scheme that applies to subchapter_j trusts suggests that entitlement to the credit is assigned to the beneficiaries only when the beneficiaries are treated as earning the income earned by the trust that is the trust is treated as a conduit because employee trusts are not conduit trusts sec_901 does not allow taxes to be passed through to the beneficiaries please call if you have any further questions m grace fleeman assistant to the branch chief branch office of the associate chief_counsel international
